Opinion issued September 16, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00194-CV
                          ———————————
                      KEELEY MEGARITY, Appellant
                                      v.
                     CITY NATIONAL BANK, Appellee



              On Appeal from the 164th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2011-00499


                         MEMORANDUM OPINION

      Appellant, Keeley Megarity, has filed an unopposed motion to dismiss the

appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2